
	
		III
		112th CONGRESS
		1st Session
		S. RES. 186
		IN THE SENATE OF THE UNITED STATES
		
			May 17, 2011
			Mr. Inhofe (for himself
			 and Mr. Coburn) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the 100th anniversary of the
		  United States Army Field Artillery School at Fort Sill,
		  Oklahoma.
	
	
		Whereas May 19, 2011, has been set aside as Field
			 Artillery Day at Fort Sill, Oklahoma, the Home of the Field Artillery, to
			 commemorate the 100th anniversary of the School of Fire for the Field
			 Artillery;
		Whereas the School of Fire for the Field Artillery at Fort
			 Sill was established on June 5, 1911, under the command of Captain Dan T.
			 Moore, its first commandant;
		Whereas the first class of 14 captains and 22
			 non-commissioned officers arrived on September 15, 1911, and the school
			 continues to operate today as the world renowned United States Army Field
			 Artillery School;
		Whereas thousands of soldiers, Marines, and allied foreign
			 military students have been trained for service in the Field Artillery at the
			 United States Army Field Artillery School;
		Whereas the Field Artillery lives up to its nickname, “The
			 King of Battle”, by continuing to be the most responsive all-weather fire
			 support available to ground forces engaged in combat;
		Whereas the modern Field Artillery branch employs, and the
			 United States Army Field Artillery School trains troops on, a variety of
			 powerful weapons, from the 105 millimeter M–199 howitzer, the 155 millimeter
			 M–777 lightweight howitzer, and the 155 millimeter Paladin self-propelled
			 howitzer to the Multiple Launch Rocket System;
		Whereas the United States Army Field Artillery School has
			 trained Field Artillery officers and non-commissioned officers to be the Army’s
			 experts on the employment of lethal and non-lethal effects that have
			 contributed to our Nation's successes in Iraq and Afghanistan;
		Whereas Field Artillery officers stand among our Nation's
			 most revered civilian and military leaders, including founding fathers and
			 Revolutionary War officers Alexander Hamilton and Henry Knox; Major General
			 William J. Snow, the first Chief of the Field Artillery; Captain Harry S.
			 Truman of the Missouri National Guard; Generals Jack Vessey, John
			 Shalikashvili, and Maxwell Taylor, Chairmen of the Joint Chiefs of Staff;
			 Generals William Westmoreland, Carl Vuono, and Dennis Reimer, Chiefs of Staff
			 of the Army; General Tommy Franks, U.S. Central Command Commander who led
			 coalition forces during Operation Iraqi Freedom; and General Raymond Odierno,
			 U.S. Joint Forces Command Commander, who led Multi-National Forces-Iraq;
		Whereas Field Artillerymen have fought with courage,
			 strength, and fidelity in every United States conflict, and have been awarded
			 more than 90 Medals of Honor, including, most recently, a Medal of Honor
			 awarded posthumously to Sergeant First Class Jared Monti, a forward observer in
			 Afghanistan who demonstrated conspicuous gallantry and intrepidity as he called
			 in artillery fire to save his outnumbered patrol and was mortally wounded as he
			 attempted to save a fellow soldier; and
		Whereas the people of the United States take great pride
			 in the history of Fort Sill, the United States Army Field Artillery School, and
			 the continuing critical role that the Field Artillery plays in the defense of
			 the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the 100th
			 anniversary of the United States Army Field Artillery School at Fort Sill,
			 Oklahoma; and
			(2)honors the long
			 line of men and women of the Army Field Artillery who have served and continue
			 to serve in the protection of the national security of the United
			 States.
			
